OFFICE   OF THE AlTORNEY      GENERAL   OF TEXAS
                             AUSTIN




Honorable Burl Brittsin
County Auditor
an Patrialo County
Sinton, Texnr




                                                --   eupplemental




                                          . require  mini-
                                    rs beiore   will oon-
                                    iOF that eirport   bp
                                    rield  r0r belanoe 0r
                           Nery oeaaem to use ror tr$.n-

                          out   in opinionno, O-5330, our opin-
                         la8 that   aountler have no etatutiory   au-
                         e 1269h, Vernon’s &notated     Civil. stat-
utea,    to lease   land rrom inbiribualr  Ior airport pur~08ear
           Artiole 52l+80 Vernon’8 :sn?tated  Civil statutee
authorize8  the aoguiaitfon or land by oounties by Lease on b
for the us8 0r the pederal ~overnm3nt; 0na not for their okm
nonorable   aurl   Drlttaiai   Pace 2


uee or ror the operation or a oommerolal airport.           :lhen
laml   18 leered under authority    or Artlole   52480, the au-
thorized    Lear6 term la that perlOd the yederal Government
omtraota     to use the wa.     xoreover,   Artiole 1269h, Per-
non’1 Annotated Girl1 atatutee,      authorizer    the operation
of an airport by oountler     only when the land ir aoquired
by purohaae or aondePnation in. the mums- there set forth,

            Oountler may aot through their oomnlarlonera*
aourta only in the turtheranoe    or oounty bualnese (Artlale
V, seotlon   18, Constitution  at Texas) and then their au-
thority   la rtrlotly  llmltob to thoeo powerr sxpreisrlp or
Lnplledlg   aonrerrea by law,   Ccwdrrloaerr~  court VI.
::aUaoe, 15 3.w. (2d) 535) 11 Texar Jurlr rudBnoe, page
56);. Other than the etatutes    enumereted % oplnlone
o-4972, O-5330, and t&la supplement, we hare round none
bearing upon the problem.
            ::Ie thererore    aarlee you that lg our oplnlon
your oounty 18 not authorlzea         to operate, a oommgrolal air-
port on land.leaaeb       trofi an lndlvldual   for the use oi the
ITederal Gorernment when the Gorarnment Olare8 to use suah,
land; and that      the authorized   lea68 term under Artiole
 5a8e,   Yernon'e Annotated Girl1 Statutea,        11 that period
the Goternment oontraote to use the land.
           fib regret that inadvertent4 we railed to en-
alose a oopy or our oplnlon number O-4972 whloh you will
tlnd herewith.

                                          Very truly   your8